Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
2.	Claims 21, 35, 38 and 41-44 are all the claims for this application.
3.	Claims 21, 38 and 41 are amended in the Response of 5/24/2021.
4.	Claims 21, 35, 38 and 41-44 are all the claims under examination.
5.	This Office Action contains new grounds for objection and rejection based on Applicants amendments to the claims.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

6.	a) The rejection of Claims 21, 35, 38 and 41-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	Applicants have amended generic Claim 21 to clarify the range limitation for the HER2 breast cancer with a score of “0 to 1+).

	Applicants have amended Claims 38 and 41 to correct their dependency from canceled Claim 26 to generic Claim 21.
	
Double Patenting
7.	The provisional rejection of Claims 21, 35, 38 and 41-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11-12, 15-16, 23-24, 26, 29, 31, 34 and 47-48 of copending Application No. 15/036,175 (reference application) is withdrawn. 
	Applicants request the provisional rejection is held in abeyance. However, and more importantly, the reference application was abandoned on 5/19/2021. 

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 21, 35, 38  and 41-44 under 35 U.S.C. 103 as being unpatentable over Thanos et al. (US Patent 9,738,724) in view of Moore et al. (Mabs, November 2011, Vol. 3, No. 6, Pgs 546-557 (IDS of 6/23/17)) is withdrawn.
	Applicants amendment of the claims to recite the method comprising a low HER2 (0 to 1+) breast cancer cell, the single armed construct comprising two separate Fc monomers that form a heterodimeric Fc region, and a Fab fragment being derived from a Fab fragment of trastuzumab, which is capable of binding any species of HER protein, are found to overcome the reference art. Applicants repeated admissions on the record for the unexpected results are factored into the patentability analysis and are found to be persuasive. 

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
9.	The rejection of Claims 21, 35, 38 and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained, because the specification does not provide enablement for treating low HER2 (0 to 1+) -expressing breast cancer with the monovalent antibody construct for any one of OA1-Fab-HER2 and OA2-Fab-HER2, in vivo.
	a) Applicants allege under the “test of enablement” that amending Claim 21 to recite that the Fc dimer is a heterodimer and that the Fab is a Fab derived from a trastuzumab Fab would overcome the rejection.
	Response to Arguments
	The specification teaches the following regarding the construction of the monovalent constructs comprising Fab and Fc regions which indicates that only the Fab is obtained from a HER2/neu antibody whilst the origin of the IgG1 Fc region is non-descript:

    PNG
    media_image1.png
    301
    866
    media_image1.png
    Greyscale

The generic Fab is a derivative of the Fab from trastuzumab and the antigen substrate for the derivatized Fab is any species of HER2/neu. The specification does not support nor enable the one-armed constructs binding anything but human HER2/neu.  See [00395].
The generic Fc region is not defined as being from trastuzumab nor even being an IgG1 in the most generic Claim 21. Accordingly, the ordinary artisan is required to practice undue amounts of experimentation to generate a monovalent antibody under the generic description provided in Claim 21 where there is no structure/function correlation for the monovalent construct as whole. The ordinary artisan could not predict which monomeric Fc region in combination with a derivatized trastuzumab Fab in the monovalent hetero-Fc format would have retained the specificity in binding for any low HER2 expressing-breast cancer from any species much less mediated cell lysis both in vitro and in vivo, for generic Claim 21.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

	Still further and based on Applicants admission of record in the Response of 5/24/2021, “a highly significant combination of properties arising [arises] from Applicant's claimed invention and demonstrating unexpected results.” The term “unexpected” is linguistically synonymous with “unpredicted” (see www.synonyms.linguaterra.org/unexpected). Accordingly, an unexpected result(s) equates with unpredictability under the enablement standard and substantiates the unpredictability for the method invention, in vivo. 

b) Applicants allege the working examples in the specification, Examples, 4, 12 and 21 demonstrating that embodiments of the monovalent antibody constructs taught in the instant application can be effectively used to bind to and induce cell lysis in HER2 expressing cells through ADCC.
Response to Arguments
	The Examiner does not dispute the truth of the matter asserted by Applicants in their summary of those data from working examples showing the in vitro utility for specific species of constructs, i.e., those defined in Claims 38 and 41, but which are not incorporated into generic Claim 21.

	c) Applicants allege under “in vitro/ in vivo correlation” the art recognizes ADCC is induced by antibodies with certain Fc regions and that the Office has not articulated those reasons why the correlation has not been met citing Exhibits B-C.
	Response to Arguments
As regards the “in vitro/ in vivo correlation” alleged by Applicants to have been shown in their citation of Exhibits B-C, the decision under In re Murphy (See Ex parte Murphy and Burford (217 USPQ 479 (BPAI 1982)) is applicable which states in part:
 “The determination that a reference is from a nonanalogous art is therefore two fold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.” 
The references meet the first prong of the Murphy test by way of the subject matter being relevant to trastuzumab-based therapies for breast cancer. 
The references do not meet the second prong of the Murphy test because the instant claimed monovalent single-armed antibodies are dissimilar to conventional, wild-type trastuzumab antibodies. The references are silent on monovalent, single-armed antibodies. The inventors have investigated a different construct pivotal to the invention and distinct from that discussed in the references. Hence, the references shed no further support or enablement for the instant claimed constructs alleged by Applicants in having a structural correlation for in vivo activities.

d) Applicants allege WO 2015/073743 demonstrates in vitro and in vivo data with the monovalent antibody constructs. A One-Armed Antibody clone, v1040, equivalent to the monovalent antibody construct, OA1-Fab-HER2 of the instant application, showed increased ADCC activity in vitro and decreased tumor volume in vivo thus substantiating the in vitro and in vivo correlation.
Response to Arguments
Applicants have not provided a copy of the WO 2015/073743 foreign reference in the prosecution proceeding. The ref B12 in the IDS of 3/5/2020 has a cover page from the document but comprises a partial ISR. Accordingly, once a full copy of the foreign reference has been provided, then arguments will be taken up for consideration.
Even assuming, arguendo, the complete copy of the WO reference was made of record, based on Applicants admissions of record, it is for only one claimed species that the reference provides enabling support for in vivo data. The dependent claims correspond to the OA1-Fab-HER2 and OA2-Fab-HER2 in Claims 38 and 41, respectively, so in the absence of any in vivo data for OA2-Fab-HER2, the rejection would still stand.
Even assuming, arguendo, a copy of the WO reference was provided and Applicants assertion that in vivo data are shown for the v1040 clone were substantiated, it is not clear how that data relates to the low HER2 (0-1+) expressing cancer of the instant claims vs the HER2 3+ cancer in the WO reference. Applicants allege the results in their response to the 103(a) rejection for in vitro effects of the constructs on low HER-expressing cancers are unexpected. Accordingly, and absent a showing for any in vivo data for the genus much less species of claimed constructs, the effects on low HER expressing cancer could not be predicted based on the insufficiency of data and Applicants admissions of record.

e) Applicants allege the instant claims do not constitute improvement patent claims according to 37 CFR 1.75(e) in Jepson format. The claims are directed to a method of treatment using monovalent antibody constructs comprising a Fab fragment derived from a Fab fragment of trastuzumab to treat low HER2 expressing cancers.
Response to Arguments
The Examiner respectfully disagrees and queries how the claimed invention cannot possibly be an implicit Jepsom type format at least in view the abstract. The ordinary artisan in considering what is disclosed therein would reasonably conclude the improvement aspect to the one-armed invention: an “increase in binding density”, “superior effector efficacy”, “unexpectedly inhibit tumor cell growth”, and “show greater efficacy” in comparison to a bivalent antibody construct. 
The specification teaches antibody constructs having improved ADCC in sixteen (16) instances compared to the bispecific control.
	For reiteration, according to 37 C.F.R. 1.75(e), improvement patent claims should follow a specific template.  Rule 75(e) states:
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as “wherein the improvement comprises,” and
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
The rejection is maintained. 
New Grounds for Objection
Specification
10.	The abstract of the disclosure is objected to because it contains the term “novel”.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 21, 35 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 21, 35, and 42-44 are indefinite for the recitation “a Fab fragment derived from a Fab fragment of trastuzumab.” The ordinary artisan cannot envisage the meaning a derivation between the two Fabs. The limitation suggests the Fab intended for attachment to the heterodimeric Fc, is derivatized by any number and kind of change(s) to yield a Fab that is not identical to the parental Fab of trastuzumab. The limitation constitutes a desideratum since it defines the general structure of a Fab with unspecified amino acids and entirely in terms of the result to be achieved, i.e., binding to low HER (0 to1+) expressing breast cancer of any species and mediating cytolysis.
	b) Claims 21 and 42 are indefinite for the recitation “a heterodimeric IgG Fc polypeptide construct” because it is not clear, concise or definite how the two separate monomeric Fc polypeptides differ in their structures in order to generate a heterodimer. The claims do not identify generic or specific differences between each of the monomeric Fc polypeptides that would confer heterodimerization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 21, 35 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 in reference to claims 1 and 7-8 of U.S. Patent No. 11028182. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference method of inhibiting cell growth of a HER2+ expressing breast cancer cell, in vitro, using the claimed anti-HER2 binding domain of claim 1 is a species for an antigen binding domain which may be one-armed Fab (see claims 7-8), which renders obvious the instant claimed one-armed antigen binding construct where for the instant claims, the Fab is an undefined derivative of the Fab for trastuzumab so long as it binds a low HER2 but positive breast cancer cell and mediates cell lysis, in vitro.

13.	Claims 21, 35 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47-62 of copending Application No. 17/125,601 (reference application yet to publish). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference method of  treating a HER2+ expressing breast cancer cell using the claimed anti-HER2 monovalent binding domain is a species for an antigen binding domain which may be one-armed Fab, which renders obvious the instant claimed one-armed antigen binding construct where for the instant claims, the Fab is an undefined derivative of the Fab for trastuzumab so long as it binds a low HER2 but positive breast cancer cell and mediates cell lysis, in vitro.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643